                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00042-KDB-DSC


 EARL COOK,                                      )
                                                 )
                   Plaintiff,                    )
                                                 )                     ORDER
 v.                                              )
                                                 )
 UNITED PARCEL SERVICE INC.,                     )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for J. Stanton Hill]” (document #8) filed May 4, 2020. For the reasons set forth therein,

the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                         Signed: May 4, 2020




       Case 5:20-cv-00042-KDB-DSC Document 9 Filed 05/05/20 Page 1 of 1
